961 So.2d 1111 (2007)
Harlan R. MACKALL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-565.
District Court of Appeal of Florida, Fifth District.
August 3, 2007.
Harlan R. Mackall, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
LAWSON, J.
Harlan Mackall appeals from the trial court's order summarily denying his sworn Florida Rule of Criminal Procedure 3.800(a) motion, in which he seeks additional jail credit. The additional credit that Mackall seeks is for time that he spent in the State of Maryland, in the custody of Maryland's Division of Corrections. Mackall is not legally entitled to credit against his Florida sentence for time he spent incarcerated in another state. Kronz v. State, 462 So.2d 450, 451 (Fla. 1985). Because it is clear from Mackall's motion that the trial court chose not to exercise its discretion at sentencing by awarding this additional out-of-state credit, see Gallinat v. State, 941 So.2d 1237, 1240 (Fla. 5th DCA 2006), Mackall's motion was properly denied.
AFFIRMED.
PALMER, C.J., and TORPY, J., concur.